COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

   GERONIMO FRANCISCO RIVERA                      §              No. 08-19-00223-CR
   A/K/A GERONIMO FRANCISCO
   RIVERA-LOZOYA,                                 §                Appeal from the

                         Appellant,               §               171st District Court

   v.                                             §            of El Paso County, Texas

   THE STATE OF TEXAS,                            §              (TC# 20150D05113)

                         State.                   §

                                              §
                                            ORDER

        The Court of Appeals for the Eighth District of Texas continues the hearing on the order to
show cause as to why Rebecca Macias should not be held in civil and/or criminal contempt until
December 23, 2020 at 2:00 p.m. In the interim we make the following ORDERS:
                                                 I.
        Rebecca Macias is the court reporter of record for a hearing in the appeal styled Geronimo
Francisco Rivera a/k/a Geronimo Francisco Rivera-Lozoya v. The State of Texas, No. 08-19-
00223-CR.
        The reporter’s record in this appeal is ORDERED to be completed and submitted to the
Clerk of the Court no later than December 22, 2020.
                            Macias’ Continuing Duties to this Court
        Rebecca Macias is ORDERED to daily monitor her email for correspondence from the
Court and promptly respond. Rebecca Macias is ORDERED to contact the Clerk of the Court,
Elizabeth Flores, every Monday, by telephone or email beginning December 21, 2020 as to the

                                                1
status of any outstanding reporter’s records due to the 8th Court of Appeals.

       IT IS SO ORDERED this 17th day of December, 2020.

                                               PER CURIAM

 Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                  2